COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Shunta Yvonne Brown v. The State of Texas

Appellate case number:    01-12-01049-CR; 01-12-01050-CR

Trial court case number: 1206496; 1340301

Trial court:              263rd District Court of Harris County

        This case was abated and remanded to the trial court on February 26, 2103. In the order
of abatement, we directed the trial court to determine whether the trial court considered appellant
Shunta Yvonne Brown’s motion to suppress, filed in cause number 1206496, in both cause
number 1206496 and cause number 1340301 or solely in cause number 1206496 and to
determine whether the trial court’s order was rendered in or intended to apply to both cases or
solely cause number 1206496. The court reporter has filed a reporter’s record showing that the
trial court considered the motion to suppress in both cases and intended its order to apply to both
cases. Accordingly, we REINSTATE this case on the Court’s active docket.
       Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(a).
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: March 21, 2013